Appellate Case: 21-2102        Document: 010110696637   Date Filed: 06/14/2022    Page: 1
                                                                                FILED
                                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                       Tenth Circuit

                              FOR THE TENTH CIRCUIT                        June 14, 2022
                          _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 21-2102
                                                  (D.C. No. 1:17-CR-01836-MV-4)
 WILLIAM S. HARRIS,                                           (D.N.M.)

       Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK, and ROSSMAN, Circuit Judges.
                  _________________________________

      In December 2017, a superseding indictment charged William Harris

(“Defendant”) with 33 counts of various financial crimes arising from Defendant’s

involvement with Ayudando Guardians (“Ayudando”).           Defendant’s wife founded

Ayudando, a nonprofit corporation, to provide guardianship, conservatorship, and

financial management to people in need of assistance managing their financial or daily

affairs. Through this nonprofit, Defendant and his co-defendants stole over $11.5




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
Appellate Case: 21-2102     Document: 010110696637        Date Filed: 06/14/2022   Page: 2


million from nearly 1,000 vulnerable and disabled individuals, which they used to fund

lavish lifestyles. Defendant entered a plea agreement with the Government in which he

pleaded guilty to one count of conspiracy in violation of 18 U.S.C. § 371, and one count

of conspiracy to commit money laundering in violation of 18 U.S.C. § 1956(h). In

exchange for Defendant’s guilty plea, the Government agreed to recommend a sentence

of 84 months’ imprisonment. In the plea agreement, Defendant admitted to knowing the

full scale of the fraud and that he personally took steps to conceal it.

      In March 2020, Defendant failed to appear for his sentencing hearing. The district

court issued a bench warrant for his arrest. In April 2020, police found Defendant living

under an assumed name in Oklahoma. Due to Defendant’s flight, the Government

withdrew from the plea agreement. In a collateral agreement, Defendant agreed to not

withdraw his guilty plea on the two counts in exchange for the Government moving to

dismiss all other counts and agreeing to not file new charges for his unlawful flight.

Based on his criminal history category of I and total offense level of 40, Defendant’s

advisory Guidelines range was 292–365 months’ imprisonment. The district court

reduced the advisory Guidelines range to 180 months’ imprisonment because one count

carried a statutory maximum of ten years’ imprisonment and the other five. U.S.S.G.

§ 5G1.1(a). The district court sentenced Defendant to 180 months’ imprisonment.

Defendant timely appeals. Exercising jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C.

§ 1291, we affirm.




                                             2
Appellate Case: 21-2102    Document: 010110696637        Date Filed: 06/14/2022    Page: 3


      On appeal, Defendant only challenges the substantive reasonableness of his

sentence.1 Defendant asks us to reverse his sentence and remand to the district court for

“reasonable sentencing.” For the reasons stated below, we conclude the district court

did not abuse its discretion in sentencing Defendant.

      We review a sentence for substantive reasonableness under a deferential abuse-

of-discretion standard. United States v. Smart, 518 F.3d 800, 805–06 (10th Cir. 2008).

Substantive reasonableness is based on “whether the length of the sentence is reasonable

given all the circumstances of the case in light of the factors set forth in 18 U.S.C.

§ 3553(a).” United States v. Conlan, 500 F.3d 1167, 1169 (10th Cir. 2007) (citing

United States v. Kristl, 437 F.3d 1050, 1053 (10th Cir. 2006)). When, as here, the

sentence imposed is within the correctly calculated Guidelines range, it is presumptively

reasonable, and a defendant must “rebut this presumption by demonstrating that the

sentence is unreasonable in light of the other sentencing factors laid out in § 3553(a).”

Kristl, 437 F.3d at 1054–55. Defendant claims that the district court imposed an

unreasonable sentence in light of several § 3553(a) factors.

      Defendant first argues the district court improperly weighed his minimal

involvement with the fraud in comparison to his co-defendants under § 3553(a)(1). But




      1
         At times, Defendant attempts to make arguments that the district court “failed
to consider” some § 3553(a) factors. These arguments could be considered claims of
procedural error. See United States v. Sanchez-Leon, 764 F.3d 1248, 1268 (10th Cir.
2014). But Defendant explicitly states his only intention is to challenge the substantive
reasonableness of his sentence. Accordingly, we construe these arguments as
substantive challenges concerned with the weight the district court gave these factors.
See id. at 1268 n.15.
                                           3
Appellate Case: 21-2102     Document: 010110696637        Date Filed: 06/14/2022    Page: 4


the district court considered Defendant’s minimal involvement and reasoned that

Defendant’s acts of actively concealing the fraud as well as absconding weighed in favor

of a longer sentence. Next, Defendant claims the district court improperly weighed his

age and motivations under § 3553(a)(1). Specifically, Defendant argues that these

characteristics demonstrate a low risk of recidivism and should weigh in favor of a lesser

sentence. The district court considered these factors but did not find them sufficiently

persuasive to warrant a lower sentence. Simply put, Defendant disagrees with the

weight the district court gave these factors, but “bare disagreement is not enough to

establish the district court abused its discretion.” United States v. Henson, 9 F.4th 1258,

1297 (10th Cir. 2021) (citing United States v. McComb, 519 F.3d 1049, 1053 (10th Cir.

2007)).

      Defendant further alleges the district court failed to consider potentially

mitigating factors under § 3553(a)(2). Defendant first claims the district court did not

consider empirical research raised by his counsel showing no difference between the

deterrent effect of probation and imprisonment for white-collar offenders. Defendant

also contends that the district court did not consider his need for a lower sentence to

allow him access to a prison with better mental health treatment opportunities. The

district court did not explicitly address each of these arguments when sentencing

Defendant, but it need not as “a district court’s duty [is] to explain why it chose the

given sentence . . . [not] to explain why it decided against a different sentence.” United

States v. Wireman, 849 F3d 956, 963 (10th Cir. 2017). The district court adequately

explained the incredible injuriousness of the crimes committed, along with Defendant’s

                                            4
Appellate Case: 21-2102    Document: 010110696637       Date Filed: 06/14/2022    Page: 5


absconding, simply outweighed any mitigating factor here. Accordingly, the district

court did not abuse its discretion. See United States v. Moorad, 749 F. App’x. 727, 729–

30 (10th Cir. 2018) (unpublished) (concluding that a district court did not abuse its

discretion when placing less weight on potentially mitigating factors raised by

defendant). Further, Defendant seems to argue any sentence greater than 102 months is

substantively unreasonable.    He bases this claim on the Government’s previous

statement, in the withdrawn plea agreement, that 82 months’ imprisonment is sufficient

punishment for his crimes, and that his absconding should only increase his sentence by,

at most, 18 months—the Guidelines recommendation for that offense. U.S.S.G. § 2J1.6.

But Defendant cites no authority for judging the substantive reasonableness of a

sentence based on the Government’s withdrawn plea agreement rather than the § 3553(a)

factors.

       Defendant also claims the district court’s sentence creates an unwarranted

sentencing disparity under § 3553(a)(6). To support this argument, Defendant points us

to two cases where defendants charged with similar crimes received lower sentences.

But a few stray cases where defendants received lower sentences for similar conduct

does not suggest an unwarranted sentencing disparity. See United States v. Franklin,

785 F.3d 1365, 1372 (10th Cir. 2015) (“No two cases are identical, and comparison of

an individual sentence with a few counsel-selected cases involving other defendants

sentenced by other judges is almost always useless.” (cleaned up) (quoting United States

v. Scherrer, 444 F.3d 91, 95 (1st Cir. 2006)). Additionally, Defendant claims he should

have received the same sentence as his stepson—a similarly situated co-defendant.

                                           5
Appellate Case: 21-2102     Document: 010110696637        Date Filed: 06/14/2022    Page: 6


However, the district court weighed Defendant’s higher culpability and absconding as

warranting a harsher punishment than the stepson. “We have previously held that

‘[w]hile similar offenders engaged in similar conduct should be sentenced equivalently,

disparate sentences are allowed where the disparity is explicable by the facts on the

record.”’ United States v. Garza, 1 F.3d 1098, 1101 (10th Cir. 1993) (alterations in

original) (quoting United States v. Goddard, 929 F.2d 546, 550 (10th Cir. 1991)).

      Lastly, Defendant claims the court did not give proper weight to his need to pay

restitution under § 3553(a)(7). We agree with the district court that it is unlikely, given

Defendant’s work history and age, that he will make any meaningful payments to the

$11 million in restitution. Thus, we also agree with the district court that this factor

does not weigh strongly in favor of imposing a lower sentence in this case. Accordingly,

we find no abuse of discretion. Henson, 9 F.4th at 1297.

      The district court appropriately considered all of Defendant’s nonfrivolous

arguments for imposing a different sentence and found the arguments to be insufficient

to warrant a lower sentence. Rita v. United States, 551 U.S. 338, 356–59 (2007).

Defendant has failed to rebut the presumption that his within-Guidelines sentence was

substantively reasonable.

      AFFIRMED.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge



                                            6